Citation Nr: 0811907	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-00 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma



THE ISSUE

Entitlement to educational benefits under Chapter 30, Title 
38, United States Code for the period from June 28, 2005 
through July 4, 2005, inclusive.




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel







INTRODUCTION

The veteran had active military service from June 1980 to 
September 1983, from March 1988 to January 2004, and from 
September 2000 to the present.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 action by the 
Muscogee, Oklahoma, VA Education Center that awarded Chapter 
30 educational benefits for the period May 24, 2005 through 
June 28, 2005, inclusive.  The veteran contends that the 
award should be effective through July 4, 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The course of study for which the veteran was enrolled 
for benefits under Chapter 30 was from May 24, 2005 through 
June 28, 2005 as certified by the educational institution.

3.  The educational institution has advised VA that the 
period June 28, 2005 through July 4, 2005 represented an 
additional 6-day period to allow students to submit course 
work via computer; students were not charged for that period.


CONCLUSION OF LAW

Educational benefits under Chapter 30, Title 38, United 
States Code for the period from June 28, 2005 through July 4, 
2005 are not payable.  38 U.S.C.A. §§ 3034, 3680 (West 2002 & 
Supp. 2007); 38 C.F.R. § 21.7135(g).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duties to notify and assist under 
the VCAA are relevant to Chapter 51 of Title 38 of the United 
States Code but do not apply in situations that are governed 
by other chapters.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 
(2004).  This case relates to educational benefits that are 
governed by Chapter 30 of Title 38; per Barger, the VCAA does 
not apply to Chapter 30 benefits.

Further, this case turns on the interpretation of the 
regulations governing payment of VA educational benefits.  In 
cases where the law, and not the evidence, is dispositive, 
the VCAA is not for application.  Mason v. Principi, 16 Vet. 
App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).


Nonetheless, the Board points out that the veteran was 
provided during the course of the appeal with a Statement of 
the Case (SOC) showing the evidence considered and the 
reasons why the claim remained denied.  

The veteran was advised of his entitlement to a hearing 
before the RO and/or before the Board, but he has not 
requested such a hearing.

The Board finds that under the circumstances the RO has 
satisfied its duties to notify and assist the veteran, and 
that adjudication of the appeal at this point presents no 
risk of prejudice to the veteran.  See e.g. Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Therefore, as all relevant evidence has been received, the 
Board may proceed with adjudication of the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Analysis

The veteran has been awarded entitlement to educational 
benefits under Chapter 30, Title 38 of the United States Code 
(All-Volunteer Force Educational Assistance Program) for 
studies through the University of Phoenix leading to a 
Masters Degree in Business Administration.

During the period under contention the veteran was enrolled 
in a three-credit-hour course entitled Accounting for 
Managerial Decision Making.  The University of Phoenix 
certified to the RO that the dates of the course were May 24, 
2005 through June 28, 2005.

The veteran subsequently submitted a program summary from the 
University of Phoenix showing that the veteran had 
successfully completed the course above; the program summary 
reflects course dates of May 24, 2005 through July 4, 2005.

The veteran contends, based on the program summary above, 
that he is entitled to continued educational benefits for the 
6-day period between June 28 and July 4, inclusive.

The file contains a note dated in November 2005 showing that 
the RO contacted the University of Phoenix to resolve the 
apparent discrepancy in dates.  The University of Phoenix 
informed the RO that the veteran's term was from May 24, 2005 
through June 28, 2005.  The additional 6 days (through July 
4) was provided to permit students to submit course work via 
computer.  Students were not charged for that time.

The regulations pertaining to Chapter 30 educational benefits 
clearly state that "if a veteran's or servicemember's course 
of period of enrollment ends, the effective date of reduction 
or discontinuance of his or her award will be the ending date 
of the course of period of enrollment as certified by the 
educational institution."  38 C.F.R. § 21.7135(g) (emphasis 
added).

As the University of Phoenix has clearly confirmed the 
veteran's course of instruction ended on June 28, 2005, there 
is no basis on which educational benefits can be paid after 
that date.

The evidence does not show, and the veteran has not asserted, 
that he incurred any educational expenses during the period 
from June 28 though July 4, inclusive, that would otherwise 
have been paid or reimbursed via his Chapter 30 educational 
benefits.

Based on the evidence and analysis above, the Board finds 
that the legal criteria for payment of VA educational 
benefits under Chapter 30 for the period from June 28-July 4 
2005, inclusive, are not met.  The claim must accordingly be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

 
When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim benefit-of-the doubt rule is 
not for application.  Sabonis, 6 Vet. App. at 430.  


ORDER

Educational benefits under Chapter 30, Title 38, United 
States Code for the period from June 28, 2005 through July 4, 
2005, inclusive, are denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


